ORDER VACATING PRIOR ORDER GRANTING TRANSFER

By order dated October 18, 2007, the Court granted a petition seeking transfer of jurisdiction of this appeal from the Court of Appeals to this Court. After further review, including oral argument, the Court has determined that transfer was improvidently granted. Accordingly, the order granting transfer is VACATED and transfer is DENIED. The Court of Appeals opinion reported as Green v. State, 870 N.E.2d 560 (Ind.Ct.App.2007), is no longer vacated under Appellate Rule 58(A) and is REINSTATED as Court of Appeals precedent.
Pursuant to Appellate Rule 58(B), this appeal is at an end. The Court DIRECTS the Clerk to certify this order as final and to send copies of this order to the Hon. Thomas P. Stefaniak, Jr., Judge, Lake Superior Court; Hon. John G. Baker, Chief Judge, Indiana Court of Appeals; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to West Group for publication on-line and in the bound volumes of this Court’s decisions.
All Justices concur.